CONSENT ORDER OF TEMPORARY SUSPENSION
This matter comes before this Court by Consent. Respondent is an attorney licensed to practice law by this Court, who maintains his residence and practice in Charleston County, South Carolina. The Board has filed a Petition seeking Respondent’s license to practice law be temporarily suspended, a Trustee appointed to administer his operating and trust accounts, his operating and trust account be frozen, and an audit of those accounts be conducted if necessary.
Respondent has consented to the relief sought by the *376Board; it appears this Consent should be accepted. This acceptance and Order is without any prejudice to any final proceeding, Petition for Disability Inactive Status, or subsequent Order which may arise out of this matter.
I SO MOVE AND CONSENT:
/s/ R. Eugene Miller
R. Eugene Miller, Respondent
/a/ Coming B. Gibbs. Jr.
Coming B. Gibbs, Jr., Attorney for Respondent
I SO MOVE:
/a/ James G. Bogle. Jr.
James G. Bogle, Jr., Attorney for the Board of Commissioners on Grievances and Discipline
BY CONSENT,
IT IS THEREFORE ORDERED that Respondent’s license to practice law be and hereby is temporarily suspended, pending further proceedings by the Board of Commissioners on Grievances and Discipline, and until further Order of this Court.
IT IS FURTHER ORDERED that this Order, when presented to any bank or financial institution where Respondent maintains a trust, escrow, or operating account shall serve as an injunction freezing that account, and prohibiting any withdrawals therefrom by Respondent, subject to further Order of this Court.
IT IS FURTHER ORDERED that a Trustee be appointed, under separate Order of this Court to administer Respondent’s trust, escrow and operating accounts.
IT IS FURTHER ORDERED that this Order be filed and served, and, in accordance with Section 7(B) of the Rules on Disciplinary Procedure, said Order said shall be made public.
AND IT IS SO ORDERED.
/s/ Jean H. Toal (A.J.)
For the Court
Burnett, J., not participating.